      Case 8:20-cr-00146-DOC Document 6 Filed 10/06/20 Page 1 of 2 Page ID #:15
                                                                  FILED
                                                         CLERK, U.S. DISTRICT COURT


 1   NICOLA T. HANNA
     United States Attorney                            10/6/2020
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney          CENTRAL DISTRICT OF CALIFORNIA
 3   Chief, National Security Division                    KH
                                                 BY: ___________________ DEPUTY
     MARK TAKLA (Cal. Bar No. 218111)
 4   Assistant United States Attorney
     Deputy Chief, Terrorism and Export Crimes Section
 5        United States Attorney’s Office
          411 West Fourth Street, Suite 8000
 6        Santa Ana, California 92701
          Telephone: (714) 338-3591
 7        Facsimile: (714) 338-3561
          Email:      mark.takla@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10
                              UNITED STATES DISTRICT COURT
11
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                No. 8:20CR00146-DOC
13                                             _________
                         Plaintiff,           [PROPOSED] ORDER
14
                         v.
15
     JASON FONG,
16
                         Defendant.
17

18        THE COURT FINDS that the government has established probable
19   cause to believe that an offense has been committed and the
20   defendant, JASON FONG, committed said offense.
21   //
22   //
23   //
24   //          10/6/2020
25   //
                   JGU

26   //
27   //
28   //
      Case 8:20-cr-00146-DOC Document 6 Filed 10/06/20 Page 2 of 2 Page ID #:16



 1        IT IS HEREBY ORDERED that the government’s request for a writ

 2   and arrest warrant is GRANTED and the Clerk’s Office is directed to

 3   issue the writ and arrest warrant for defendant to appear on October

 4   19, 2020 at the Ronald Reagan Federal Building and United States
     Courthouse, 411 W. 4th Street, Santa Ana, California.
 5
          IT IS SO ORDERED.
 6

 7
         October 6, 2020                             /s/ Autumn D. Spaeth
 8   DATE                                       UNITED STATES MAGISTRATE JUDGE
 9
     Presented by:
10

11

12   MARK TAKLA
     Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
